          Case 6:21-cv-00243-ADA Document 18 Filed 07/06/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

BIOCONTROL, LLC,                                )
     Plaintiff,                                 )
                                                )       Civil Action No. 6:21-cv-00243-ADA
v.                                              )
                                                )
NINTENDO OF AMERICA INC.                        )       JURY TRIAL DEMANDED
     Defendant.                                 )


                            JOINT STIPULATION OF DISMISSAL

        Pursuant to Federal Rule 41 (a)(1)(A)(ii) and (B), the Plaintiff, Biocontrol, LLC and

Defendant Nintendo of America Inc. hereby jointly stipulate to the dismissal of this action for all

of Plaintiff’s claims. The Parties further jointly stipulate and agree that the dismissal of Plaintiff’s

claims shall be WITH PREJUDICE as to the asserted patent. The Parties further jointly stipulate

and agree that each party shall bear its own costs, expenses, and attorneys’ fees.

 Dated: July 1, 2021
                                                        Respectfully submitted,

                                                        Ramey & Schwaller, LLP

                                                        /s/ William P. Ramey
                                                        William P. Ramey, III
                                                        Texas Bar No. 24027643
                                                        5020 Montrose Blvd., Suite 800
                                                        Houston, Texas 77006
                                                        (713) 426-3923
                                                        wramey@rameyfirm.com

                                                        Attorneys for Biocontrol, LLC

                                                        s/Grant Kinsel
                                                        Grant Kinsel | Perkins Coie LLP
                                                        1201 Third Avenue Suite 4900
                                                        Seattle, WA 98101-3099
                                                        D. +1.206.359.351


                                                    1
         Case 6:21-cv-00243-ADA Document 18 Filed 07/06/21 Page 2 of 2




                                                   GKinsel@perkinscoie.com

                                                   Attorneys for Nintendo of America Inc.




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that July 6, 2021, the foregoing document was served on

all counsel of record who have consented to electronic service via the Court’s CM/ECF system per

Local Rule CV-5(a)(3).


                                                   /s/William P. Ramey, III
                                                   William P. Ramey, III




                                               2
